Title: James Madison to Ferdinand R. Hassler, 6 March 1828
From: Madison, James
To: Hassler, Ferdinand Rudolph


	    
	      
	      
		Montpellier
		 Mar. 6th. 1828
	      
	    
	    
J. M. presents his respects to Mr. Hassler with many thanks for the "Popular Exposition of the System of the Universe". politely sent & just recd; to which he adds his good wishes for the success, to wch. such a work executed with the known ability of the author can not fail to be entitled.  Every insight into the grandeur & structure of the universe, having a happy tendency at once to expand the human mind, and to cherish its moral conceptions, astronomy in its most simple & intelligible developments, must always form a useful element in popular Education.
	    
	      
	    
	  